ORDER ON DENIAL OF REHEARING Raucci, J. This Court, having considered Respondent’s petition for rehearing, Claimant’s response thereto and being fully advised in the premises, finds: 1. Respondent maintains that it was not served with the Claimant’s “Request to Admit” which was filed on March 6,1985. 2. Reading the record, we can see how confusion could have occurred. However, the Commissioner specifically called to the Attorney General’s attention the existence of the “Request to Admit.” See the transcript of proceedings for December 2,1985, at page 21, where the Commissioner Rath discussed the request as “consisting of ten paragraphs.” The Assistant Attorney General then asked to see the document. 3. Additionally, to this date, no response or denial to the “Request to Admit” has been filed. It is therefore ordered that the petition for rehearing is denied.